APPEALS ACCEPTED FOR REVIEWFirst, second, and third appeals accepted and appellant Charles Constr. Servs., Inc.'s motion to consolidate with 2018-189, New Riegel Local School Dist. Bd. of Edn. v. Buehrer Group Architecture & Eng., Inc. granted, and briefing in Nos. 2018-189 and 2018-0213 consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 16.02 through 16.04 and include both numbers on the cover pages of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 16.01 through 16.04.O'Connor, C.J., and O'Donnell and DeWine, JJ., dissent in part and would accept the second appeal on proposition of law No. I only and accept the third appeal on proposition of law No. I only.